DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 7/2/2019 for application number 16/459,991. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Claims 1 – 20 are presented for examination.

Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner believes that the title of the invention is imprecise. A descriptive title indicative of the invention will help in proper indexing, classifying, searching, etc. See MPEP 606.01. However, the title of the invention should be limited to 500 characters.

Drawings
Examiner contends that the drawings filed 7/2/2019 are acceptable for examination proceedings.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0040] lines 1-2 recites “provide the its output to…” but it should be amended to “provide 
Paragraph [0045] recites computer system 800 and power sources 520, but they are not in the drawings. It appears Applicant meant computer system 600 and power sources 620.
Paragraph [0051] recites FIG. 8 but there is no FIG. 8 in the drawings.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “margining test module configured to generate…”, “operating voltage determination module configured to determine…” and “battery module configured to change…” in claim 1, “heuristics analysis module configured to analyze heuristics…” in claim 5, and “operating voltage adjustment module configured to adjust…” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Paragraph [0020] describes the structure for a margining test module. Paragraph [0053] and FIG. 1 describes the structure of a device operating voltage adjustment module 120 which includes an operating voltage determination module and a heuristics analysis module. There does not appear to be a description of the structure of a battery module. Additionally, claim 7 may render the structure of the operating voltage determination module to be indefinite and remove support for the structure of operating voltage determination module.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7
Claim 7 recites “a battery”, “a power supply health monitor”, and “an operating voltage adjustment module” but these appear to be referring to elements shown in a different embodiment than claim 1 (which claim 7 is dependent on), and thus the claim is unclear because it appears to combine different embodiments and would not be supported by the specification. Specifically, claim 1 is based on the embodiment shown in FIG. 1 and shows a margining test module 132 and an operating voltage determination module 140 being inside an operating voltage adjustment module 120, which is connected to a battery 160. Meanwhile, the embodiment shown in FIG. 2 shows an operating voltage determination module outputting to an operating voltage adjustment module 220. This clearly shows that these are different embodiments that cannot be combined in the manner described in claim 7, and thus the claim is unclear.

Claim limitation “battery module configured to change…” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification describes a battery, but it is unclear if this is equivalent to the claimed battery module since there is no mention of a battery performing the claimed function of changing the operating voltage based on output of the operating voltage determination module. The specification also describes an operating voltage adjustment module 230 in the second embodiment in FIG. 2 that performs the claimed function changing the operating voltage based on output of the operating voltage determination module, but there is no structure described for this operating voltage adjustment module 

Claim limitation “an operating voltage adjustment module configured to adjust…” in claim 7 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Although paragraph [0053] describes the structure of operating voltage adjustment module, claim limitations in claim 7 forces interpretation to that of the second embodiment in FIG. 2. However, as shown in FIG. 2, the operating voltage determination module 228 is separate from operating voltage adjustment module 230, but there is no description on the structure of the operating voltage determination module in the second embodiment. Thus claim 7 removes support for the structure of the operating voltage determination module in claim 1. In other words, claim 7 appears to be mismatching structural elements from different embodiments, which creates uncertainty on the structure of elements. Thus the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2 -6 are dependent on claim 1, and are thus rejected based on dependency to rejected claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-10, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Kaenel PGPUB 2010/0188115.
As per claim 1,  Von Kaenel teaches a system, comprising: 
a device characteristics data store [0036: (non-volatile memory )] configured to store device characteristics data for a device [0033: (F/V table 22 (characteristics data) store operating frequencies and corresponding voltage provided by manufacturer)]; 
a margining test module [0047: self calibration unit 16] configured to generate a performance table providing the device's current performance speeds [0047: (local power manager 18 may set the test frequency (thus setting the current performance speed))] at various operating voltages [0047: (calibration test is iterated with decreased voltage while keeping the frequency the same until test fails; lowest passing supply voltage with the frequency are stored in a self calibration table 20)]; 
an operating voltage determination module [FIG. 1 local power manager 18] configured to determine an operating voltage for the device based on the device characteristics data and the performance table [0034: (local power manager 18 detects if there is a voltage entry in self calibration table 20 (performance table) for a given frequency; if there is an entry, the voltage in the self calibration table 20 is used, but if there is no entry, the F/V table 22 (characteristics data) is used to determine the voltage)]; and 
a battery module configured to change the operating voltage of the device based on an output of the operating voltage determination module [0034: (local power manager 18 requests the PMU/power supply 12 (battery module) to provide power at the voltage specified in the self calibration table 20 or F/V table 22) and 0049: (system is operating on battery power)].

Von Kaenel does not explicitly teach a margining test module configured to generate a performance curve. Von Kaenel describes generating performance/self calibration table that include frequency and voltage pairs instead of generating a curve. In other words, Von Kaenel presents the data in a chart format instead of in a graph.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a graphical curve in Von Kaenel 

As per claim 2, Von Kaenel teach the apparatus of claim 1, wherein the performance curve is a differential performance curve characterizing variation of the device's current performance speeds at various operating voltages from expected performance speeds at the various operating voltages [0031-0033: (self-calibration test and the self calibration table 20 allows for a smaller margin to be used and to compensate for aging effects, than compared to the frequency-voltage data indicated in the manufacturer provided F/V table 22) and 0047: (self calibration is performed one frequency at a time and tests various operating voltages until the lowest operable voltage is found; process is repeated for more test frequencies)].
As per claim 3, Von Kaenel teach the apparatus of claim 1, wherein the margining test module is further configured to receive an output from boot and sleep cycle counter and to perform the margining test for the device in response to the output from a boot and sleep cycle counter [0053: (boot flag (counter) is initially clear and may 
As per claim 4, Von Kaenel teach the apparatus of claim 3, wherein the margining test module is further configured to perform the margining test for the device in response to the input from the user [0053: (user may clear first boot flag and cause calibration to occur on next boot)].

Claim 8 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale.
Claim 9 is similar in scope to claim 3 as addressed above and is thus rejected under the same rationale.
Claim 10 is similar in scope to claim 4 as addressed above and is thus rejected under the same rationale.
As per claim 14, Van Kaenel teach the method of claim 8, further comprising using the device characteristics data to determine the initial operating voltage of the device [0033: (F/V table 22 (characteristics data) is included from manufacturer before the self calibration table 20 is generated), 0034: (no entry would be found in self calibration table 20 when using the device for the first time, and thus the values in the F/V table 22 would be used), and claim 2: (static table provided by manufacture is used to read an initial supply voltage)].

Claim 15 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale. Von Kaenel further teaches memory [0027]; one or more device units [0029, 0038, and 0049: processor cores]; and a device operating voltage adjustment system stored in the memory and executable by the one or more device units [0027 and 0029-0030: (self-calibration test executed by the processor core)], the device operating voltage adjustment system encoding computer-executable instructions on the memory for executing on the one or more device units a computer process [0027 and 0029-0030: (program instructions executable to implement the operation)].
Claim 16 is similar in scope to claim 3 as addressed above and is thus rejected under the same rationale.
Claim 17 is similar in scope to claim 4 as addressed above and is thus rejected under the same rationale.


Claims 5-6, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Kaenel PGPUB 2010/0188115, and further in view of Kuang et al. (hereinafter as Kuang) PGPUB 2014/0191734.
As per claim 5, Von Kaenel teach the apparatus of claim 1.
Von Kaenel does not explicitly teach further comprising a heuristics analysis module configured to analyze heuristics about usage of the device for a predetermined time to generate an input to the operating voltage determination module.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kuang’s teachings of analyzing heuristics about a device to select a voltage in Von Kaenel. One of ordinary skill in the art would have been motivated to analyzing heuristics about a device to select a voltage in Von Kaenel because it allows for a faster and safer response in adjusting voltage and frequency, thus optimizing the adjustment process [Kuang 0007-0008].
As per claim 6, Van Kaenel and Kuang teach the apparatus of claim 5, wherein the operating voltage determination module is configured to determine an operating voltage for the device in response to an output from the heuristics analysis module [Kuang 0056, 0061, 0089, and 0137].
Claim 12 
Claim 19 is similar in scope to claim 12 as addressed above and is thus rejected under the same rationale.


Claims 7, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Kaenel PGPUB 2010/0188115, and further in view of Foley PGPUB 2009/0289615.
As per claim 7, Von Kaenel teach the apparatus of claim 1.
Von Kaenel does not teach further comprising: a power supply health monitor configured to monitor battery discharge levels of a battery; and an operating voltage adjustment module configured to adjust the operating voltage generated by the operating voltage determination module based on the battery discharge levels.
Foley teaches a power regulator such as PMIC for controlling power from a battery to a mobile device [0004]. Foley is therefore similar to Von Kaenel since Von Kaenel uses a PMU to provide power from the battery. Foley further teaches a power supply health monitor configured to monitor battery discharge levels of a battery [0025: (energy controller 106 determines if the power supply voltage level provided from the PMIC 112 is adequate)]; and an operating voltage adjustment module configured to adjust the operating voltage generated by the operating voltage determination module based on the battery discharge levels [0024-0025 and 0030 and 0032: (energy controller 106 adjusts it voltage request to the PMIC 112 as needed to control the voltage provided to the mobile device)].

Claim 13 is similar in scope to claim 7 as addressed above and is thus rejected under the same rationale.
Claim 20 is similar in scope to claim 13 as addressed above and is thus rejected under the same rationale.


Claims 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Kaenel PGPUB 2010/0188115, and further in view of Shigemasa et al. (hereinafter as Shigemasa).USPAT 6,981,179.
As per claim 11, Von Kaenel teach the method of claim 8.
Von Kaenel does not explicitly teach further comprising: receiving an input from an application running on a device using the device; and performing the margining test for the device in response to the input from the application.
Shigemasa teaches performing a margin test on a computing device. Shigemasa is therefore similar to Von Kaenel. Shigemasa further teaches receiving an input from 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Shigemasa’s teachings of an application program triggering the margin test in Von Kaenel. One of ordinary skill in the art would have been motivated to do so because it allows for control program in the boot ROM to start the margin testing, thereby increasing reliability and security.
Claim 18 is similar in scope to claim 11 as addressed above and is thus rejected under the same rationale.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made. Applicant must also show how the amendments avoid such references and objections. See 37 CFR §1.111(c).
Decesaris et al. (PGPUB 2016/0054784) teaches statistics of margin tests.
Kozaczuk (PGPUB 2013/0254569) teaches voltage margining that causes an offset in frequency to voltage curve.
Moyer et al. (PGPUB 2011/0265090) teaches voltage and frequency settings that are dependent on an age factor.
Moore et al. (PGPUB 2011/0080202) teaches a way to reduce voltage margin and provides a voltage and frequency curve.
Chase et al. (PGPUB 2010/0094572) shows a voltage frequency curve and how it is adjusted in tests.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134. The examiner can normally be reached Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DANNY CHAN/           Primary Examiner, Art Unit 2186